06/29/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0160



                               No. DA 20-0160

IN THE MATTER OF:

T.K.,

        A Youth in Need of Care.

                                   ORDER


        Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

        IT IS HEREBY ORDERED that the Appellant is granted an extension

of time to and including August 24, 2020, within which to prepare, file, and

serve Appellant’s Opening Brief on appeal.

        No further extensions will be granted.




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                         PAGE  1 2020
                                                                          June 29